DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Acknowledgement is made of the response filed on October 17, 2022.  In that response, claims 1, 4, 7, and 9-13 were amended and claim 8 was cancelled.  Applicant elected without traverse Group I, and the method of treating or preventing a neurodegenerative disease that is Alzheimer’s disease in the reply filed on May 12, 2022. Claims 1, 2, 4, 7, and 9-14 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Drawings
The drawings were received on October 17, 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 7, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 1981857A, 08/12/2020 IDS, machine translation of Description, attached) in view of Morgan (Morgan, M., Bone, K., Rhodiola rosea – Rhodiola, Medi Herb- a phytotherapist’s perspective,  No. 47 February 2005).
Regarding claims 1, 2, 4, 7, 10, 13, and 14, Huang teaches improving brain function such as treating Alzheimer’s disease by administering extracts of Astragalus membranaceus and Rhodiola rosea in a tablet, i.e., dry extracts administered simultaneously (paras.0004-06, 0008-30, 0036-40, 0051, 0063, 0108-24).  Excipients such as magnesium may be added (para.0046).  Huang teaches injection formulations HHB1 and HHB2, comprising 130 mg of Astragalus membranaceus saponins and 156 mg of Rhodiola rosea extract, which ratio is within that in claim 13.  
Huang does not specifically teach the content of rosavin in the dry extract of Rhodiola rosea as in claim 1.
Morgan teaches that in Rhodiola rosea the “naturally occurring ratio of rosavins to salidroside in the authentic root is approximately 3:1” (p.1 rt. col.).  Huang teaches dry extract of Rhodiola rosea comprising salidroside content of not less than 3% (with total phenolic substances not less than 50%) (paras.0027-30).  Therefore when prepared into a dry extract the rosavin content would have been not less than about 9%.  Morgan further teaches that a single dose of Rhodiola extract “improved learning and retention 24 hours in rats exposed to a maze method”, and long-term memory improved after 10 days of treatment (p.2 Effect on CNS).  
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang and Morgan and      use dry extract having a rosavin to salidroside ratio of about 3:1 or at least 1.5% as recited in the instant claims. The skilled person would have been motivated to do so because Huang teaches preparing and using  dry extract of Rhodiola rosea comprising not less than 3% salidroside, and Morgan teaches that natural extract of Rhodiola rosea comprises a ratio of rosavin to salidroside of about 3:1 which indicates not less than about 9% rosavin content, and that such extracts exhibit efficacy in improving cognitive function.
Regarding claims 9, 11, and 12, salidroside content in Huang’s dried Rhodiola rosea extract is not less than 3%, astragaloside content is not less than 2.0%, and polysaccharide content is not less than 35% in dried Astragalus membranaceus extract (paras.0017, 0019, 0020, 0027, 0039).
Huang does not appear to specifically teach a daily dose of at least 50 mg/day of Rhodiola rosea extract and precisely 50 mg/kg of Astragalus membranaceus extract as in claims 7 and 10.  However it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to administer such doses.  The skilled person would have been taught to do so because Huang teaches up to 60 mg/kg of injections HHB1 and HHB2 (paras.0115-16; Table 1-4) which comprise the two extracts, and the skilled person would have known to adjust the dosage according to the patient’s body weight and  severity of disease state.  Furthermore it is noted that the present claims do not recite any particular method of preparation of the extract, nor any formulation or dosage form to be administered, all of which would affect the dose administered.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 7, and 9-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258. The examiner can normally be reached weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615